Citation Nr: 1111412	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-38 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to January 1982.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

In a January 2010 decision, the Board denied the claims on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a May 2010 Joint Motion for Remand (Joint Motion), the Court remanded the appeal in May 2010 for development in compliance with the Joint Motion.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the Board's decision with respect to the claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and a psychiatric disorder other than PTSD, on the basis that the regulations changed with regard to service connection for PTSD.  

Accordingly, in order to prevent prejudice to the Veteran, that part of the January 29, 2010 Board decision that denied entitlement to service connection for PTSD and a psychiatric disorder other than PTSD must be vacated, and a new decision will be entered as if that part of the January 29, 2010 Board decision had never been issued.



FINDINGS OF FACT

1.  The preponderance of the evidence of record does not demonstrate that the Veteran has ever had a diagnosis of PTSD at any point relevant to the claims on appeal.

2.  The preponderance of the evidence of record shows that the Veteran has a current diagnosis of schizophrenia, paranoid type, with depression which is related to military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.125 (2010).

2.  Schizophrenia, paranoid type, with depression was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial adjudication of the general psychiatric disorder claim, a letter dated in January 2004 satisfied the duty to notify provisions.  Prior to initial adjudication of the PTSD claim, letters dated in December 2006 and May 2007 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with her claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

PTSD

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and her testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

In the instant case, the Veteran is not contending that her stressors are related to combat.  Accordingly, the Veteran's statements alone are not sufficient to establish the occurrence of the claimed stressors, and her statements must be corroborated by credible supporting evidence.

The Veteran's service treatment records include a February 1971 report of medical history.  On that report, the Veteran stated that she had or had previously had frequent trouble sleeping, frequent or terrifying nightmares, and nervous trouble.  The Veteran reported that she did not take medication for the insomnia, that the nightmares were not currently disabling, and that she had normal reactions with regard to nervousness.  On examination, the examiner noted that a pelvic examination was not done as the Veteran was "extremely anxious" about the examination.  The examiner commented that this anxiety was within normal limits as the Veteran had never had a previous physical examination.

After separation from active military service, a December 1994 private medical report stated that the Veteran had been evacuated from Cuba in September 1994, where she had been living with her 12 year old son and husband, who was in the Navy.  The Veteran reported that she had been experiencing "memories" from approximately 10 to 12 years prior since September 1994.  She described these memories as "occasions when people took blood from her 'for biological warfare to make weapons.'"  The Veteran reported paranoid and delusional thinking since September 1994.  She stated that the first time people took blood from her was when she gave birth to her son.  The Veteran denied a history of depression, mania, or suicide attempts.  She reported that she had never been treated for psychiatric problems.  The Veteran reported that her mother divorced her father when the Veteran was five years old, after the Veteran told her mother that her father had sexually abused her.

Private medical reports dated from December 1994 to March 1995 include summaries of multiple delusional beliefs and reports of numerous psychiatric symptoms.

A February 1996 private history and physical examination report stated that the Veteran was admitted due to suicidal ideation.  A February 1996 private psychiatric examination report dated the same day included a summary of the Veteran's delusional belief that the military had been doing experiments on her against her will for the purposes of developing biological and/or chemical weapons.  The Veteran reported that she had previously seen a psychiatrist from September 1994 to October 1995, but stopped going because she felt it was not helping.  The Veteran reported "rampant" abuse in her family.  After a mental status examination, the diagnoses were schizoaffective disorder, rule out late onset paranoid schizophrenia, and rule out dementia.  The examiner commented that the Veteran reported a complete memory loss since the birth of her child, but the examiner "doubt[ed] that this is a true organic disorder."  

The medical evidence of record shows that psychiatric disorders have been consistently diagnosed since February 1996.  Medical reports have provided diagnoses of schizophrenia in February 1996, March 1996, September 1997, October 1997, December 1997, July 1998, January 1999, February 1999, August 1999, February 2000, March 2000, August 2000, December 2000, July 2001, November 2001, May 2002, December 2002, June 2003, January 2004, March 2004, June 2004, October 2004, March 2005, June 2005, December 2005, September 2006, October 2006, December 2006, and January 2011.

A December 2005 private medical report provided an assessment of chronic PTSD, with schizophrenia.  However, this examination was a general medical examination and a psychiatric examination was not conducted.  There are no reported findings of psychiatric symptomatology, and the diagnosis does not conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.  The examiner does not provide a rationale upon which the diagnosis was provided.  Therefore, this diagnosis is of little to no probative value. 

Another private medical record dated in March 2005 stated that the Veteran "reported a history of anxiety problems on active duty - probably PTSD - secondary to sexual abuse [at] 10-13 y[ea]rs."  However, this report gave an impression of paranoid schizophrenia, not PTSD.  

Finally, in a September 2008 VA outpatient medical report, the Veteran reported that she had received treatment "with [a private psychologist] since 2000 for PTSD from childhood trauma."  However, the records of the private psychologist identified by the Veteran never diagnosed PTSD, but rather diagnosed schizophrenia.  

The Veteran underwent thorough psychiatric examinations in June 2005, by VA, and January 2011, by a private psychologist.  The June 2005 VA medical examination specifically noted the Veteran's reports of PTSD due to childhood sexual abuse, but after an extensive mental status examination provided a diagnosis of paranoid schizophrenia, and emphasized "the accuracy of [the private psychologist's] current diagnosis of paranoid schizophrenia."  The January 2011 private psychological report provided a thorough discussion and evaluation of the Veteran's history and concluded that the Veteran's diagnosis was paranoid schizophrenia.  Accordingly, the preponderance of the evidence of record demonstrates that the Veteran's proper psychiatric diagnosis is schizophrenia, as PTSD related to her military service has not been shown by the competent and probative evidence of record at any point relevant to the claims on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran's statements are not competent evidence to provide a diagnosis of PTSD.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the Veteran's statements are not competent evidence that she has PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show PTSD related to her military service at any point relevant to the claims on appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder Other Than PTSD

As discussed above, the Veteran's service treatment records are negative for any in-service treatment or diagnosis of a psychiatric disorder.  Also as discussed above, the medical evidence of record demonstrates that, after separation from military service, the Veteran has received near-continuous treatment for a psychiatric disorder since December 1994, and that this disorder has been consistently diagnosed as schizophrenia since February 1996.

A July 2001 private medical report stated the Veteran had been treated at that clinic for paranoid schizophrenia since 1977.  The evidence of record shows that this date was a typographical error, and that treatment began at that clinic in 1997.  The examiner stated that the date of onset of the Veteran's illness was possibly two years before, which corresponds to 1995.

A March 2005 private medical report indicated that the examiner first saw the Veteran for paranoid schizophrenia in 1997.  The Veteran reported that she first began experiencing delusions in 1995.  The Veteran "reported a history of anxiety problems on active duty - probably PTSD - secondary to sexual abuse [from ages 10 to 13.]  She refused pap smear [secondary to] 'anxiety.'  Alleges sexual harassment while on active [duty]."

In June 2005, a VA psychiatric examiner stated that the Veteran's claims file, service treatment records, and private medical records had been reviewed.  The examiner noted that all reported psychiatric treatment prior to or during military service by mental health professionals were based exclusively on the Veteran's reported history and there was no independent confirmation of psychiatric treatment prior to or during her active military service.  After a mental status examination, the examiner stated that

[t]here is no evidence that [the Veteran] suffered from, reported, or was treated for a mental disorder during her military service.  Statements to the contrary found in clinical records submitted by [mental health] providers who treated the [Veteran] after her discharge from the US Navy are based on a psychiatric history she herself supplied; that psychiatric history was not corroborated by documentation in the [Veteran's service treatment records].

...

Although highly disabled by the mental illness from which she suffers, [the Veteran's] mental illness is not on a continuum with any psychiatric disorder she may have experienced during her military service or attributable to any event, condition, or situation she encountered therein.

A December 2006 private medical report stated that the Veteran had been treated for paranoid schizophrenia by the private psychiatrist since 1997.  The psychiatrist stated that the Veteran's

history indicated that while on active duty she developed symptoms of agitation, anxiety, feelings of emptiness, confusion, and feeling unfamiliar with her environment.  She was at times confused and disorganized in her thinking and behavior.  She stated she sought out mental health treatment but was ignored because she was told that all she wanted was to be discharged from the Navy when in fact that was not the case.  She managed to stay on active duty for approximately ten years.  When she became pregnant her psychotic process worsened.  She was unable to seek out help.  She was discharged from the Navy and after delivery of her child became floridly psychotic requiring hospitalization and the use of psychotropic medication.

Reviewing the natural course of paranoid schizophrenia in this individual revealed that she developed symptoms of agitation, confusion, paranoid thinking, social withdrawal, and anxiety.  Because of the [Veteran's] social withdrawal, awkwardness, and avoidant behavior, she was unable to receive appropriate help and evaluation to be treated for her condition at an earlier time while on active duty.  Thus, it is the opinion of this psychiatrist that the [Veteran's] mental illness began when she was on active duty in the Navy and did not start after she was discharged from the Navy.

A January 2011 private psychology report included an extensive and detailed review of the evidence of record, as well as multiple interviews with the Veteran, her husband, the Veteran's private psychologist, and a friend of the Veteran.  This review cited multiple lay statements and notes in service treatment and service personnel records that were purported to demonstrate unusual behavior during military service, consistent with symptomatology of a psychiatric disorder.  The private psychologist stated that

it is more likely than not that [the Veteran's] Paranoid Schizophrenia Disorder was present during her service and at a minimum, in its prodormal stage during her active military service.  [The Veteran] had three enlistment periods during her active military service.  During the first two tours, [April 1971 to March 1974 and March 1974 to January 1978], she received honorable discharge[s] and a good conduct medal.  Her third tour was from [January 1978 to January 1982].  During this period, she was disciplined and her recommendation for advancement was withdrawn.  It is this examiner's professional opinion that the prodormal signs of schizophrenia were being manifest[ed] and perhaps even more clearly delineated schizophrenic symptoms.

. . . .

It is this examiner's belief that the prodormal signs of schizophrenia and in fact most likely the actual symptoms were present during her service, and in fact, the manifestation of her illness was more likely than not the reason for her hasty discharge.

. . . .

It is my professional opinion that it is more likely than not that [the Veteran] was exhibiting symptoms consistent with a diagnosis of Paranoid Schizophrenia or at the very least prodormal signs of schizophrenia during her active service in the Navy.

The preponderance of the evidence of record shows that the Veteran has a current diagnosis of a psychiatric disorder which is related to military service.  While the Veteran's service treatment records are negative for any complaints or diagnosis of a psychiatric disorder, the January 2011 private psychology report has noted multiple non-medical sources which provide evidence that the Veteran was exhibiting abnormal behavior during military service.  In addition, the post-service medical evidence shows that the Veteran has been consistently treated for a psychiatric disorder since December 1994, and schizophrenia has been consistently diagnosed since February 1996.

There are three medical reports of record that provide detailed discussions of the etiology of the Veteran's currently diagnosed psychiatric disorder.  The June 2005 VA psychiatric examination report states that the Veteran's psychiatric disorder is not related to military service, while the December 2006 private medical report and January 2011 private psychology report both state that the Veteran's psychiatric disorder is related to military service.  Significantly, the June 2005 report gave as its basis the lack of evidence that the Veteran "suffered from, reported, or was treated for a mental disorder during her military service."  However, as discussed by the January 2011 report, there is non-medical evidence of record that the Veteran was exhibiting unusual behavior during military service.  For this reason, the Board finds that the June 2005 VA psychiatric examination report warrants reduced probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (stating that the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Furthermore, the January 2011 report is extremely thorough in its review of the evidence of record and included extensive interviews with multiple individuals who gave relevant information on the history of the Veteran's behavior and the progress of her psychiatric symptoms.  The report also gave a very detailed and well explained basis for its etiological findings.  For these reasons, the Board finds the January 2011 report warrants high probative value.  Id.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's psychiatric disorder is related to military service and therefore, service connection for schizophrenia, paranoid type, with depression, is warranted.  Gilbert, 1 Vet. App. at 56.


ORDER

That part of the January 29, 2010 Board decision that denied entitlement to service connection for PTSD and a psychiatric disorder other than PTSD is vacated.

Service connection for PTSD is denied.

Service connection for schizophrenia, paranoid type, with depression, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


